Citation Nr: 1208160	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  06-39 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for the service-connected posttraumatic stress disorder (PTSD).  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran had honorable active service from June 1964 to June 1968.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the RO and a December 2006 rating decision of the RO.  

Of preliminary importance, because the claim for a higher rating for the service-connected PTSD involves a request for a higher rating following the grant of service connection, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Notably, a claimant is generally presumed to be seeking the maximum evaluation available under law.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

Moreover, once a veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the issue of a total disability rated based on individual unemployability by reason of service-connected disabilities (TDIU) rating is raised.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  

However, as discussed, the Veteran submitted a statement in December 2011 expressing his satisfaction with the assignment of a rating of 50 percent for the service-connected PTSD.  

As such, the issue of a TDIU rating is not raised in this case.  A claimant can choose to limit the appeal to a claim for less than the maximum rating.  Hamilton v. Brown, 4 Vet. App. 528, 544 (1993).  

In October 2010, the Board remanded the case to the RO (via the Appeals Management Center (AMC), in Washington, D.C.) for additional development of the record.  That development was completed, and the case has been returned to the Board for appellate review.  The actions previously sought by the Board through its prior development requests appear to have been substantially completed as directed.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); Dyment v. West, 13 Vet. App. 141 (1999).  

Furthermore, in adjudicating this claim, the Board notes that the certain records from the claims file have been stored electronically as part of the Virtual VA paperless claims processing system.  With regard to the Virtual VA paperless claims processing system, instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  

While the majority of records from this claims file are associated with the physical claims file, the Board acknowledges that not all medical records contained in the Virtual VA file pertinent to the claim currently on appeal before the Board are associated with the physical claims file.   

The VA regulations provide that upon receipt of additional pertinent evidence after a Statement of the Case or the most recent Supplemental Statement of the Case has been issued and before the appeal is certified to the Board and the appellate record is transferred to the Board, the agency of original jurisdiction will furnish the Veteran and his representative a Supplemental Statement of the Case.  See 38 C.F.R. § 19.31; see also 38 C.F.R. § 20.1304.  

The Board also acknowledges that the Veteran and his representative have not supplied a waiver of his right to have this evidence initially considered by the RO.  However, as discussed, the Board is granting the Veteran's claim in full, there is no reason to remand the matter for RO consideration of the evidence.  38 U.S.C.A. § 20 .1304 (2011).  


FINDINGS OF FACT

For the entire period of the appeal, the service-connected PTSD is shown to have been manifested by a disability picture that more nearly approximates that of occupational and social impairment with reduced reliability and productivity, due to such symptoms of impairment of short-term memory, impaired judgment, disturbances of motivation and mood, flattened affect, and difficulty in establishing and maintaining effective work and social relationships.  


CONCLUSION OF LAW

The criteria for the assignment of a rating of 50 percent for the service-connected PTSD have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130 including Diagnostic Code (DC) 9411 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353 -23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in October 2005, March 2006, December 2006, and October 2010.  

In the March 2006 and December 2006 letters, the Veteran was notified of VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The claim was readjudicated in November 2011.  As this course of action has corrected any initial notice errors, there is no prejudice to the Veteran.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  

The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment described by the Veteran.  Additionally, the Veteran has been afforded multiple VA examinations to address the nature and severity of his service-connected PTSD.  

Hence, the Board is satisfied that all reasonable efforts to develop the record have been made with respect to the claim.  

As discussed, the Veteran was notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  

The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  

Any defect in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  See Dingess/Hartman v. Nicholson, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


General Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

However, in Fenderson, the Court noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection to consider of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found), are both required.  See Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as a veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

The Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalizations as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  


Specific Legal Criteria

Under 38 C.F.R. § 4.130, DC 9411 (2010), this diagnostic code provides:

100%	Total occupational and social impairment, due to such symptoms as: gross 	impairment in thought processes or communication; persistent delusions or 	hallucinations; grossly inappropriate behavior; persistent danger of hurting 	self-or others; intermittent inability to perform activities of daily living 	(including maintenance of minimal personal hygiene); disorientation to time 	or place; memory loss for names of close relatives, own occupation, or own 	name;  

70%	Occupational and social impairment, with deficiencies in most areas, such as 	work, school, family relations, judgment, thinking, or mood, due to such 	symptoms as: suicidal ideation; obsessional rituals which interfere with 	routine activities; speech intermittently illogical, obscure, or irrelevant; near- 	continuous panic or depression affecting the ability to function 	independently, appropriately and effectively; impaired impulse control (such 	as unprovoked irritability with periods of violence); spatial disorientation; 	neglect of personal appearance and hygiene; difficulty in adapting to 	stressful circumstances (including work or a work like setting); inability to 	establish and maintain effective relationships; 

50%	Occupational and social impairment with reduced reliability and productivity 	due to such symptoms as: flattened affect; circumstantial, circumlocutory, or 	stereotyped speech; panic attacks more than once a week; difficulty in 	understanding complex commands; impairment of short-and long-term 	memory; impaired judgment; impaired abstract thinking; disturbances of 	motivation and mood; difficulty in establishing and maintaining effective 	work and social relationships;  

30%	Occupational and social impairment with occasional decrease in work 	efficiency and intermittent periods of inability to perform occupational tasks 	(although generally functioning satisfactorily, with routine behavior, self 	care, and conversation normal), due to such symptoms as: depressed mood, 	anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep 	impairment, mild memory loss (such as forgetting names, directions, recent 	events).  38 C.F.R. § 4.130, DC 9411 (2011).  

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].  

However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  

A Veteran need not exhibit "all, most, or even some" of the symptoms enumerated in the General Rating Formula for Mental Disorders to warrant the assignment of a higher rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

Rather, the criteria ("such symptoms as") provides guidance as to the severity of symptoms contemplated for each rating in addition to permitting consideration of other symptoms particular to the Veteran.  Id.  


Standard of Review

The Board's analysis will focus specifically on the evidence that is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Id.  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

The Veteran seeks a higher initial rating for the service-connected PTSD due to symptoms of numbed affect, impairment in memory, judgment and thinking, intrusive thoughts, depression, increased irritability, disruption in mood, and a desire to isolate himself from others.  

These assertions are supported by various written statements submitted by the Veteran, his wife's friend who observed the Veteran display threatening and violent behavior, and a former Chief of Police who had once answered a call to assist other police officers with a traffic stop involving the Veteran who was experiencing a mental breakdown.  

Notably, the Veteran, in a December 2011 VA Form 21-4138, Statement in Support of Claim, has specifically indicated that he wished to limit his appeal to entitlement to a 50 percent evaluation for his PTSD.  As noted, a claimant can choose to limit the appeal to a claim for less than the maximum rating.  Hamilton v. Brown, 4 Vet. App. 528, 544 (1993).  As such, evaluation of his psychiatric disability will commence in keeping with his request.  

The VA treatment records generally show symptoms of anger, hypervigilance, withdrawing, severe sleep impairment, visible irritation, insight lacking, impaired concentration, impaired judgment, anxious and depressed mood, blunted affect, frequent panic attacks and exaggerated startle response starting in 2005, and diagnoses of chronic PTSD with anxiety and depression.  The GAF scores assigned range from 45 to 53.  

The Veteran underwent a VA PTSD examination in November 2005 and complained of PTSD symptoms related to psychosocial impairment.  The examiner noted that, when the Veteran was treated by VA, he had the signs and symptoms of PTSD.  The examiner also observed that the record contained ample documentation that the Veteran sustained two injuries in service.  

Here, the Veteran complained of symptoms of PTSD, to include ongoing sleep impairment, and re-experiencing traumatic memories.  On mental status examination, the examiner observed no impairment of thought processes or mentation, overt delusions or hallucinations, obsessive or ritualistic behaviors which interfered with his routine activities, significant experiences of panic attacks, significant memory loss, or inappropriate behavior.  He had normal interactions and good eye contact, no homicidal ideations, normal rate and flow of speech, and an ability to maintain minimal personal hygiene and other basic activities of daily living.  The examiner noted symptoms of dissociative flashback experiences, occasional suicidal thoughts and ideations on occasions, memory loss for names, depression, depressed mood, anxiety and impaired impulse control.  

The examiner opined that the Veteran meets the criteria for a diagnosis of PTSD, diagnosed him with chronic PTSD, and assigned a GAF score of 59, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  

More recently, the Veteran underwent a second VA mental disorders examination in December 2010.  Here, the examiner noted that the Veteran had been married for 42 years and had 3 children, and had assisted with the raising of his 3 grandchildren.  The Veteran reported that his relationships were at times strained and at times healthy.  

The examiner noted that the Veteran indicated being very busy with his daily activity routine, including hunting, fishing, going on long walks, reading fiction, and traveling on a regular basis.  He also was a member of a social club where he participated in card games, dart leagues and shuffleboard activities.  The Veteran reported developing and currently having a severe drinking problem following service.  

The examiner noted symptoms of severe sleep impairment for 40 years due to his combat experiences, nightmares, feelings of helplessness, agitation, flashbacks, hypervigilance, re-experiencing, stress, interpersonal relationship difficulty, tension, previous employment problems dealing with authority and alcohol abuse.  

The examiner observed that the Veteran dealt with an extreme sense of hypervigilance and subtle paranoia about his safety concerns and that he regularly checked his locks, could not sit with his back to doors, and regularly tried to position himself as a psychological comfort mechanism for his safety.  The examiner noted that the Veteran's experiences in service appeared to have contributed to his significant emotional and social disconnect.  

Significantly, the examiner opined that, regarding the frequency, severity, and duration of psychiatric symptoms, the Veteran's symptoms would be assessed as falling into the moderate to severe range due to his sleep disturbance, depressive experiences, tension, trust, hypervigilance, and flashback activity, which appeared to be prominent, profuse and falling within the moderate to severe range.  

On mental status examination, the examiner observed that the Veteran had no known or evident hygiene issues, appeared to struggle with eye contact during the early portion of the examination, had facial features generally within normal limits, had no unusual behavioral indications, had speech that was within normal limits, although was short, concise and direct, requiring frequent elaborations.  The examiner noted that the Veteran appeared highly tense and uncomfortable discussing Vietnam and his subsequent emotional experiences.  

The Veteran was described as alert and oriented in all three spheres and generally was able to relate appropriately and adequately with the examiner.  The examiner noted the Veteran demonstrated a narrowed and restricted range in intensity and was essentially flat and dysphoric through the majority of the examination, and that indications of tension and anxiety were observed.  

Significantly, the examiner indicated that his thought processes appeared limited, simplistic and goal directed; however, there was a lack of support or evidence for psychoses or other indications of delusions or hallucinatory activity.  The Veteran's intellectual range was described as average, and there were some noted attention and concentration deficits that appeared to be secondary to the asserted diagnosis of PTSD.  

The examiner noted that, regarding memory, the Veteran asserted that his memory was strong and he was able to complete three of three immediate recall items.  He was also able to complete three of three correct recall items with five minute delay, and to complete digit forwards exercises with 100 percent accuracy and digit backwards exercises with approximately 66 percent accuracy.  Serial seven activities were described as accurate and appropriate.  

The Veteran denied any continued or fleeting suicidal ideation, plans, or intent, past or present, and denied homicidal thoughts, ideations, plans, or intent, past or present.  The examiner noted he generally presented as  dysphoric and tense throughout the majority of the examination, and did not present with a defensive interpersonal style.  His speech was described as slow and concise, receptive language was characterized as relatively unremarkable, and his mood was noted to be generally depressed and anxious.  He denied any formal obsessive, compulsive, or ritualistic behaviors, but he appeared to be a highly controlling individual who preferred an excessive but not obsessive pattern of cleanliness and control of his emotional experiences and hygiene.  

The examiner indicated that the Veteran suffered from severe sleep impairment, including sleep deprivation and nightmares.  Further, the examiner noted that while the Veteran would deny formal panic attack experiences, there appeared to be secondary social isolation and avoidance of crowd activity.  Impulse control and motivation was described as appearing to be within normal limits.  

The examiner noted that no formal psychometric testing was administered during the course of the examination, nor was any deemed necessary as the examiner saw no gross evidence of cognitive decline, distortion or compromise.  

The examiner noted that judgment and insight generally appeared appropriate, that there was no indication of impression management, and that there was no request or clinical assertion of the necessity for further psychometric testing.  

The examiner provided a diagnosis of chronic PTSD, and assigned a GAF score of 51, indicating moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The examiner noted that this score fell within the lowest limits of the range.  

The examiner concluded that, regarding the impairment and secondary effects of the diagnosis of PTSD, it was the clinical opinion that the Veteran suffered for nearly four decades with the internalized experience secondary to PTSD that manifested in multiple psychiatric symptoms and complaints.  The examiner observed that the Veteran's psychiatric symptoms appear "profuse and impairing."  

As noted, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the evaluation issue; rather, they must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a).  

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 2002) to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the Veteran.  See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

The Board finds the VA examination reports, coupled with the VA treatment records, serve to show that the service-connected PTSD was productive of a disability picture that more nearly approximated the criteria for the assignment of a 50 percent rating for the period of the appeal.    

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

Overall, the Veteran's mental evaluations show that he has been found to have moderate to severe occupational and social impairment with reduced reliability and productivity, as evidenced by the GAF scores and the reported examination findings.  Accordingly, the Board finds that an initial 50 percent rating is warranted for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.130, DC 9411.  

Given that the Veteran has indicated that a 50 percent rating would satisfy his claim, the decision to assign a 50 percent initial rating represents a full grant of this issue on appeal.  

Hence, discussion of whether any higher rating is warranted is not necessary.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (where a claimant expressly indicates an intent that adjudication of certain specific claims not proceed at a certain point in time, neither the RO nor the Board has authority to adjudicate those specific claims).  
 
Moreover, even if the Veteran had requested an evaluation higher than 50 percent, review of the record shows that, apart from a single report of symptoms of suicidal ideation and descriptions of increased irritability and impulse control, the record does not establish that the service-connected PTSD currently is productive of a level of impairment that meets or even approaches that of occupational and social impairment with deficiencies in most areas or an inability to establish and maintain effective relationships.  Further, the criteria for staged rating are not met.  Fenderson, 12 Vet. App. 119, 125-26.  

The Board has considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the Veteran's occupational and social impairment is described by the rating criteria and referral for extraschedular evaluation is not warranted.  Thun, id.  

Additionally, the Board notes that under Rice v. Shinseki, 22. Vet. App. 447 (2009), the Board must remand an increased rating issue if the Veteran, or the evidence of record, raises the issue of unemployability due to service-connected disabilities, as inextricably intertwined with the issue of entitlement to total disability rated based on individual unemployability due to service-connected disabilities (TDIU).  

However, as noted in the Introduction of this decision, the Veteran has not requested an evaluation for the highest rating possible; hence any development or consideration under Rice is rendered moot.  

In sum, the Board has found the criteria are met for assignment of a 50 percent initial rating for the service-connected PTSD.   

 

ORDER

An increased, initial evaluation of 50 percent, but not higher for the service-connected PTSD is granted, subject to the regulations controlling disbursement of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


